

116 HR 8581 IH: Access to Assistive Technology and Devices for Americans Study Act
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8581IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Mr. Butterfield (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Government Accountability Office to evaluate appropriate coverage of assistive technologies provided to patients who experience amputation or live with limb difference.1.Short titleThis Act may be cited as the Access to Assistive Technology and Devices for Americans Study Act or the Triple A Study Act.2.Appropriate coverage of assistive technologies(a)In generalNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall evaluate, and submit to Congress a report on such evaluation, the appropriate coverage, through insurance or otherwise, of assistive technologies provided to patients who experience amputation or live with limb difference, particularly prosthetic devices and custom orthoses, including—(1)timely access to care, including educating patients regarding options for assistive technologies;(2)assessments and guidelines for assistive device determinations;(3)matching specific assistive devices with the needs of the individual beneficiary, such as women;(4)the affordability of assistive devices;(5)the provision of rehabilitation services to support acclimation to assistive devices; and(6)appropriate timelines for assessments for surgery and assessments of assistive devices.(b)Comparison of certain dataAs part of the evaluation conducted under subsection (a), the Comptroller General shall compare data on practices and outcomes derived from the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Department of Veterans Affairs, and the commercial health insurance market relating to the coverage of assistive technologies, including—(1)the percentage of patients who get access to assistive devices;(2)performance measures that monitor the timeliness of processing prosthetic prescriptions;(3)coverage denials and overturn rates;(4)coding for physician or physical therapy assessments, including whether a prosthetist was engaged in the assessment;(5)the rate of patients returning to work in general, and after receiving a prosthetic device comparable to other assistive technologies;(6)reductions in long-term assistive technology services and supports;(7)with respect to those using assistive technologies, policies to reduce falls and secondary complications, such as diabetes, heart disease, vascular disease, and others; and(8)the amount expended by individual entities on prosthetics relative to total amount expended by such entities. 